DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the aperture 37 is to receive a securing device in order to connect together the second mating piece. The aperture 37 does not line up with the threaded receiving element 69, rather, the extension line of aperture 37 crosses through the middle of mating piece 60. How does the threaded receiving element secure the two mating pieces together if the aperture and receiving element of mating pieces 30 and 60 do not align? 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 by Woods (U.S. 3,331,153) in view of Cipriani (U.S. 2010/0041309).
Regarding claim 1, Woods teaches (Figure 1) of an animal entertainment apparatus comprising: a wire element comprising a first end and a second end, wherein the second end is located at an opposing end from the first end (Col. 1 lines 55-59, #8); a moveable base (#2) configured to move about the wire element in a first direction towards the first end and in a second directions towards the second end (Col. 1 lines 28-32 and 55-57, moveable base #2 is driven by a motor along a string, wire, rope, or cable element with reversal of the motor as the car reaches the opposite end of the string, wire, rope, or cable element) wherein the moveable base comprises an outer housing comprising at least two mating pieces (Fig. 4, Col. 1 lines 72-Col. 2 lines 2, sections #2a and #2b) wherein the moveable base comprises a motor configured to power the moveable base to traverse the wire element (Fig. 2, Col. 2 lines 22-25, motor #40), 
Woods does not appear to teach wherein moveable base also includes a receiver element. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Cipriani to have a receiver element in order for the user to control the direction of the moveable base remotely. 

Regarding claim 2, Woods as modified teaches (Figure 2) of the animal entertainment apparatus of claim 1, wherein the motor comprises at least one pulley wheel configured to receive the wire element (Col. 2 line 36, #36). 

Regarding claim 3, Woods as modified teaches (Figure 2) of the animal entertainment apparatus of claim 1, wherein a first mating piece of the at least two mating pieces (#2a) includes at least one receiving aperture (#20), and a second mating piece includes a threaded receiving element configured to receive a securing device partially extending through the at least one receiving aperture (Col. 2 lines 5-10, threaded receiving element #18 are threaded into apertures #20).

Regarding claim 5, Woods as modified teaches (Figure 1 and 4) of the animal entertainment apparatus wherein it comprises of at least two mating pieces (Fig. 4, Col. 1 lines 72-Col. 2 lines 2, sections #2a and #2b), wherein one of the at least two mating pieces comprises a motor housing (Fig. 4, Col. 1 lines 72-Col. 2 lines 2, sections #2a and #2b houses the motor #40).

Regarding claim 7, Woods as modified teaches of the animal entertainment apparatus of claim 1, however, Woods does not appear to teach of a remote control device configured to send commands in the form of infrared signals.
Regarding claim 8, Woods does not appear to teach that the moveable base comprises of a receiver element configured to receive commands from the remote control device. 
Regarding claim 9, Woods further does not appear to teach that the moveable base comprises of a payload configured to house the receiver element. 
Regarding claims 7-9, Cipriani is in the field of toys and teaches (Figure 2 and 3) of a remote control device (Abstract, remote controlled toy) transmitter (#34) and a receiver (#14) for controlling a toy. The communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). Cipriani further teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element. 

Regarding claim 11, Woods teaches (Figure 1) of a moveable base (#2) configured to move about a wire element in a first direction towards a first end of the wire element and in a second directions towards a second end of the wire element (Col. 1 lines 28-32 and 55-57, moveable base #2 is driven by a motor along a string, wire, rope, or cable element with reversal of the motor as the car reaches the opposite end of the string, wire, rope, or cable element), the moveable base comprising: an outer housing comprising at least two mating pieces (Fig. 4, Col. 1 lines 72-Col. 2 line 2, sections #2a and #2b), wherein a first mating piece of the at least two mating pieces includes at least one receiving aperture (Fig. 2, Col. 2 Lines 5-10, #20), and a second mating piece includes a threaded receiving element configured to receive a securing device partially extending through the at least one receiving aperture (Fig. 2, Col. 2 lines 5-10, threaded receiving element #18 are threaded into apertures #20); and a motor (Fig. 2, Col. 2 lines 22-25, motor #40), located within a motor housing of one of the at least two mating pieces (Fig. 2, Col. 2 lines 22-25, housing of motor #40 in section #2a) wherein the motor is configured to power the moveable base to traverse the wire element (Fig. 2, Col. 2 lines 25-27, drive shaft of motor #40 carries a pinion #46, which meshes with the ring gear #34, which has a pulley wheel #36 to connect to wire element #8, in order to transverse moveable base #2 along the wire element #8, Col. 2 lines 25-27). Woods does not appear to teach of a receiver element configured to receive commands from the remote control device. 
Cipriani teaches (Figure 2 and 3, ¶0012) of a receiver element (#14) configured to receive commands from the remote control device (Abstract, remote controlled toy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Cipriani to have a receiver element configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely. 

Regarding claim 12, Woods as modified discloses of the invention in claim 11, and teaches (Figure 2, Col. 2 lines 27) that the motor comprises at least one pulley wheel (#36) configured to receive the wire element.

Regarding claim 14, Woods as modified discloses of the invention in claim 11 and teaches (Figure 1 and 4) of the animal entertainment apparatus wherein it comprises of at least two mating pieces (Fig. 4, Col. 1 lines 72-Col. 2 lines 2, sections #2a and #2b), wherein one of the at least two mating pieces comprises a motor housing (Fig. 4, Col. 1 lines 72-Col. 2 lines 2, sections #2a and #2b houses the motor #40).

Regarding claim 15, Woods does not teach that the moveable base comprises a payload configured to house the receiver element. 
Regarding claim 17, Woods does not teach that the receiver device is configured to receive infrared signals from the remote control device. 
Regarding claim 15 and 17, Cipriani is in the field of toys and teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14). Cipriani teaches (Figure 2 and 3, ¶0012) that the communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. 3,331,153) in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 4, Woods as modified teaches of the animal entertainment apparatus of claim 1. Woods does not appear to teach that one of the at least two mating pieces comprises of light-emitting diodes. 
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Hornsby et al. to include LEDs to one of the mating pieces in order to light up.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. 3,331,153) as modified by Cipriani (U.S. 2010/0041309), as applied to claim 1 above, in view of Kruijiff et al. (U.S. 2016/0270372).
Regarding claim 6, Woods as modified teaches of the animal entertainment apparatus of claim 1. Regarding claim 6, Woods does not appear to teach of a dropline device configured to extend from the moveable base, wherein the dropline device comprises of an attaching lure at an opposing end from the moveable base. 
Kruijiff et al. is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (#36) that is suspended from a bait device cable (#34) connected to a moveable base (#24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to the moveable base in order to attract an animal to chase and play with the lure.  

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. 3,331,153) as modified by Cipriani (U.S. 2010/0041309) in further view of Kruijiff et al. (U.S. 2016/0270372).
Regarding claim 10, Woods as modified discloses of the invention in claim 8 but does not appear to teach of the wire element being between 10 and 20 feet. 
Kruijiff is in the field of amusement devices for animals and teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods as modified by Cipriani to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods (U.S. 3,331,153) in view of Cipriani (U.S. 2010/0041309) as applied to claim 11 above, and further in view of Hornsby et al. (U.S. 8,210,897).
Woods does not teach that one of the at least two mating pieces comprises of light-emitting diodes. 
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Hornsby et al. to include LEDs to one of the mating pieces in order to light up.

Claim 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods (U.S. 3,331,153) in view of Cipriani (U.S. 2010/0041309) as applied to claim 11 and 15 above, and further in view of Kruijiff et al. (U.S. 2016/0270372).
Regarding claim 16, Woods as modified teaches of the invention in claim 15, but does not appear to teach of a dropline device configured to extend from the payload, wherein the dropline device comprises of an attaching lure at an opposing end from the payload. 
Regarding claim 18, Woods as modified teaches of the invention in claim 11, but does not appear to teach of the wire element being between 10 and 20 feet. 
Kruijiff et al. is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (#36) that is suspended from a bait device cable (#34) connected to a moveable base (#24). Kruijiff further teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to the moveable base in order to attract an animal to chase and play with the lure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woods to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    345
    414
    media_image1.png
    Greyscale

Annotated Fig. 1
Regarding claim 3, the 35 USC 112(a) rejection is maintained. The submitted image in the remarks cited colored dashed lines but the image was given as black and white. The red lines in Annotated Fig. 1 above are the lines the examiner interpreted as the orange and red dashed lines. The examiner also took the apertures 37, based on the positioning of the number and lack of other visible apertures, to be the “eyes” of the mating piece (30). Additionally, the supplemental drawings of the inside view of the Kat Toy Face does not show other apertures in the mating piece 30 that would have been possible to accept the threaded elements. As seen in Annotated Fig. 1, the red lines extending through threaded receiving elements with securing device (69) does not match up with the apertures 37 in a way that would allow the mating pieces (30 and 60) to be secured to one another. Furthermore, the supplemental figures submitted on February 11, 2019; July 28, 2019; and December 31, 2020 are not accepted as officially part of the application. Additionally, the specification does not mention these drawings and figures. These supplemental figures are not considered in the rejection and only figures 1 and 2 are examined. 

Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 

Regarding claims 1-3, the amended claim 1 cites a receiver element. Woods does not teach of the receiver element and thus, Cipriani was used as a secondary reference to teach of incorporating a receiver element. Woods teaches of the limitations in claims 2 and 3, which depends on claim 1. 

In response to applicant's argument that 4, 6, 7-9, 11, 12, 15, and 17, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claims 4, Hornsby is in the field of toys along with the claimed invention. Hornsby is used to teach of adding a LED in Woods. Whether the motor is used to move on a wire element or on the ground is irrelevant to adding an LED to a toy. It would have been obvious to one of ordinary skills in the art to incorporate the teachings of Hornsby to include an LED in order to light up.

	Regarding claim 5, claim 5 is amended to cancel the limitation of “and at least one venting slot” and thus, Severson is no longer used and arguments against Severson is considered moot. 

Regarding claim 6, Kruijiff is in the field of amusement devices for animals along with the claimed invention. Whether the bait is removable in Kruijiff is irrelevant as Kruijiff is used to teach of attaching a bait, as cited in claim 6, to the invention of Woods which is the same as attaching a bait device to the claimed invention. It would have been one of ordinary skill in the art to incorporate the teachings of Kruijiff to attach a bait to the invention of Woods in order to entertain an animal. 

	Regarding claim 7-9. 11. 12. 15, and 17, Cipriani is in the field of toys along with the claimed invention. Cipriani is used to teach of adding a receiver element to control the motor in Woods. Whether the motor is used to move on a wire element or on the ground is irrelevant and it would have been obvious to one of ordinary skills in the art to be able to incorporate the teachings of Cipriani to include a receiver element to control the motor in order to control the motor remotely.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647